Rose, J.
This is an action to recover $156 in damages for breach of a contract to compensate plaintiff for advertising matter furnished to defendants. The execution of the contract was admitted in the answer to the petition, but defendants pleaded that they canceled the contract before any work had been performed by plaintiff under it and that plaintiff was not damaged. Upon a trial of the issues the district court directed a verdict in favor of plaintiff for one cent. From a judgment for nominal damages only, plaintiff appealed.
The assignments of error cannot be sustained without an examination of the evidence. On motion of defendants the bill of exceptions was quashed and cannot now be considered. The pleadings sustain the judgment. While the answer admits the execution of the contract, there is nothing in the record to show substantial damages or error, in absence of a bill of exceptions.
Affirmed.